Citation Nr: 0012317	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-40 998	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for aching joints with 
numbness in arms and hands.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for skin rash.  

5.  Entitlement to service connection for fatigue with 
irritability and stress.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
May 1972, from May 1975 to May 1978, and from September 1990 
to August 1991.  According to the veteran's most recent 
DD 214, Certificate Of Release Or Discharge From Active Duty, 
he served in Southwest Asia in support of Operation Desert 
Shield/Storm from November 1990 to July 1991.  

The current appeal arises from an April 1995 rating action of 
the Montgomery, Alabama, regional office.  In that decision, 
the RO denied service connection for aching joints with 
numbness in arms and hands, headaches, irritable bowel 
syndrome, skin rash, and fatigue with irritability and 
stress.  


REMAND

Review of the claims folder indicates that, in July 1997, the 
veteran presented testimony regarding the issues on appeal at 
a personal hearing conducted before a Member of the Board of 
Veterans' Appeals (Board) in Washington, D.C.  In the 
following month, the Board remanded the veteran's service 
connection claims for further evidentiary development.  

Thereafter, by a letter dated on March 14, 2000, the Board 
notified the veteran that the Member who had conducted the 
July 1997 hearing was no longer employed by the Board.  
Additionally, the Board informed the veteran that he had a 
right to another Board hearing.  

In a response which was dated on March 18, 2000 and which was 
received at the RO on April 3, 2000, the veteran expressed 
his desire for a personal hearing before a Member of the 
Board at the RO.  A complete and thorough review of the 
claims folder indicates, however, that such a hearing has not 
been scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.700(a) (1999).  Accordingly, the case 
is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he is 
informed, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




